Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an AR assistant module”, “a camera module”, “a display module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al (U.S. Patent Application Publication 2018/0204385 A1).

	Regarding claim 1, Sarangdhar discloses a method of controlling an extended reality (XR) device, the method comprising: 
executing an augmented reality (AR) assistant application in the XR device by a user (FIGS. 3A and 3B shows an electronic device 301; paragraph [0115], FIG. 5A shows a camera mode of the device 301; paragraphs [0054]-[0055], the processor 303 may, for example, receive instructions from other components (for example, the memory 304, the I/O interface 305, the VR enabled display unit 306, and the communication interface 307), interpret the received instructions, and execute computation or data processing according to the interpreted instructions … The memory 304 may, for example, store instructions or data that are received from, or generated by, other components (for example, the I/O interface 305, the VR enabled display unit 306, the communication interface 307, and the VR management module 308); paragraph [0071], the VR management module 308 may perform, for example, an operation for synthesizing a digital representation of a real world environment depicting graphical representations of transmitting devices in the real world environment and their corresponding status information and/or location information, and operation for controlling of the transmitting devices via the digital representation); 
displaying a real space, which includes a first real object, on a screen of the XR device (Paragraph [0114], FIGS. 5A, 5B, and 5C illustrate a first example 500 of viewing transmitting devices via a digital representation, in accordance with one embodiment of the disclosure; paragraph [0115], the VR enabled display unit 501 displays a real image of a front view of a real world kitchen in a camera mode of the device 301; paragraph [0073], referring to FIG. 4A, a first example digital representation 400 in format of an image depicting a front view of a real world kitchen is illustrated.  Various transmitting devices 401 are present in the digital representation 400.  For example, transmitting device 401-1 indicates a smart oven, transmitting device 401-2 indicates a smart kettle, transmitting device 401-3 indicates a smart grinder, and transmitting device 401-4 indicates a smart coffee maker. Thus, the real image includes smart oven); 
detecting a state of the first real object (FIG. 3C; paragraphs [0084] and [0086], upon obtaining the digital representation, the identification unit 320 identifies the transmitting devices 316 from the digital representation … In one embodiment, the identification unit 320 identifies the transmitting devices 316 based on processing of content within the digital representation and the metadata 328.  Accordingly, the identification unit 320 processes the content by using image/media recognition techniques; paragraph [0088]; upon identification of the transmitting devices 316, the status and location unit 321 obtains at least one of status information and location information of the transmitting devices 316); 
displaying at least one virtual object for identifying the state of the first real object on the real space of the screen (Paragraph [0107], upon retrieving the graphical representation of the identified transmitting devices 316 and the status information, the SDRU 319 superimposes the graphical representation of the identified transmitting devices 316 and the status information on the digital representation to create the modified digital representation.  The graphical representation of the identified transmitting devices 316 are positioned on the digital representation at a location mapping the location of the identified transmitting devices 316 in the real world environment 317, as described earlier.  Upon creation of the modified digital representation, the rendering unit 322 renders/displays the modified digital representation on a VR enabled display unit 322 coupled with the device 301) by overlapping the at least one virtual object on the real space (Paragraph [0116], the SDRU 319 displays a digital representation 503 on the VR enabled display unit 501 in a manner as described above.  The digital representation 503 includes graphical representation(s) 504 of identified transmitting device(s) and graphical representation(s) 505 of corresponding status information.  As illustrated, graphical representation 504-1 indicates smart oven and graphical representation 505-1 indicates `no network connection` status information (e.g., no signal)).
However, the first example of viewing transmitting devices via a digital representation in accordance with one embodiment taught by Sarangdhar does not 
	A second example of controlling transmitting devices through digital representation in accordance with another embodiment taught by Sarangdhar discloses (Paragraph [0151], FIGS. 9A and 9B illustrate a second example 900 of controlling transmitting devices through digital representation, in accordance with another embodiment of the disclosure.  In the example, a VR enabled display unit 901 displays a digital representation.  HMD 902 and/or other VR enabled input units provide user-input.  In the present example, an operation of the transmitting device is controlled to view further information and to change operating status) controlling the state of the first real object (Paragraph [0153], graphical representation 904-1 indicates smart oven or transmitting device and graphical representation 905-1 indicates `no network connection` status information; paragraph [0154], control information is determined and the graphical representation 905-1 is updated. The control information is further transmitted to the smart oven such that the smart oven becomes active to perform functions in the real world kitchen) by using one or more second real objects of the real space (Paragraph [0154], the control unit 324 provides a graphical representation 908 associated with a control panel of the smart oven in response to the selection.  The graphical representation 908 provides status information and real-time location of the smart oven, as described above.  A change in operation status representation 905-1 is updated. As shows in FIG. 9B, the top dashed line connects one graphical representation “WIFI” and the graphical representation 908. Thus, the graphical representation 908 receives change in operation status of graphical representation “WIFI” from inactive/OFF to active/ON. Paragraph [0107] of Sarangdhar describes “upon retrieving the graphical representation of the identified transmitting devices 316 and the status information, the SDRU 319 superimposes the graphical representation of the identified transmitting devices 316 and the status information on the digital representation to create the modified digital representation.  The graphical representation of the identified transmitting devices 316 are positioned on the digital representation at a location mapping the location of the identified transmitting devices 316 in the real world environment 317”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the graphical representation “WIFI” associates with one real object in the real space).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the first example of viewing transmitting devices via a digital representation in accordance with one embodiment taught by Sarangdhar with the second example of controlling transmitting devices through digital representation in accordance with another embodiment taught by Sarangdhar in order to provide the capability for controlling the change status of one object by using the second object within the real space to obtain the invention as specified in claim.

Regarding claim 2, Sarangdhar discloses everything claimed as applied above (see claim 1), and Sarangdhar discloses further comprising displaying at least one virtual object on the real space of the screen by overlapping the at least one virtual object on the real space, so as to provide a guide for controlling the state of the first real object (Paragraph [0154], referring to FIG. 9B, the control unit 324 provides a graphical representation 908 associated with a control panel of the smart oven in response to the selection.  The graphical representation 908 provides status information and real-time location of the smart oven, as described above.  A change in operation status 906-1 from inactive/OFF to active/ON is received via the graphical representation 908.  Accordingly, control information is determined and the graphical representation 905-1 is updated).      

	Regarding claim 11, Sarangdhar discloses an extended reality (XR) device comprising: 
an AR assistant module (FIGS. 3A and 3B shows an electronic device 301; the VR management module 308) executing an augmented reality (AR) assistant application if the AR assistant application (Paragraph [0115], FIG. 5A shows a camera mode of the device 301; paragraphs [0054]-[0055], the processor 303 may, for example, receive instructions from other components (for example, the memory 304, the I/O interface 305, the VR enabled display unit 306, and the communication interface 307), interpret the received instructions, and execute computation or data processing according to the interpreted instructions … The memory 304 may, for example, store instructions or data that are received from, or generated by, other components (for example, the I/O interface 305, the VR enabled display unit 306, the communication interface 307, and the VR management module 308); paragraph [0071], the VR management module 308 may perform, for example, an operation for synthesizing a digital representation of a real world environment depicting graphical representations of transmitting devices in the real world environment and their corresponding status information and/or location information, and operation for controlling of the transmitting devices via the digital representation) is selected by a user (Paragraph [0063], the I/O interface 305 may receive a command or data from a user through an I/O device (for example, a sensor, a keyboard, or a touch screen) to the processor 303, the memory 304, the communication interface 307, and the VR management module 308, for example, through the bus 302); 
a camera module (Paragraphs [0210]-[0211], FIG. 18 is a block diagram of an electronic device 1800 according to an embodiment of the disclosure.  The electronic device 1800 may be, for example, a whole or a part of the electronic device 301 illustrated in FIGS. 3A and 3B … a camera module 1891) acquiring a real space (Paragraph [0029], the camera module 1891 may capture still images or a video) that includes a first real object (Paragraph [0114], FIGS. 5A, 5B, and 5C illustrate a first example 500 of viewing transmitting devices via a digital representation, in accordance with one embodiment of the disclosure; paragraph [0115], a real image of a front view of a real world kitchen in a camera mode of the device 301; paragraph [0073], referring to FIG. 4A, a first example digital representation 400 in format of an image depicting a front view of a real world kitchen is illustrated.  Various transmitting devices 401 are present in the digital representation 400.  For example, transmitting device 401-1 indicates a smart oven, transmitting device 401-2 indicates a smart kettle, transmitting device 401-3 indicates a smart grinder, and transmitting device 401-4 indicates a smart coffee maker. Thus, the real image includes smart oven); and 
a display module displaying the real space that includes the first real object (Paragraph [0115], the VR enabled display unit 501 displays a real image of a front view of a real world kitchen in a camera mode of the device 301. The real world kitchen includes smart oven), wherein the AR assistant module detects a state of the first real object (FIG. 3C; paragraphs [0084] and [0086], upon obtaining the digital representation, the identification unit 320 identifies the transmitting devices 316 from the digital representation … In one embodiment, the identification unit 320 identifies the transmitting devices 316 based on processing of content within the digital representation and the metadata 328.  Accordingly, the identification unit 320 processes the content by using image/media recognition techniques; paragraph [0088]; upon identification of the transmitting devices 316, the status and location unit 321 obtains at least one of status information and location information of the transmitting devices 316), displays at least one virtual object for identifying the state of the first real object on the real space of the display module (Paragraph [0107], upon retrieving the graphical representation of the identified transmitting devices 316 and the status information, the SDRU 319 superimposes the graphical representation of the identified transmitting devices 316 and the status information on the digital representation to create the modified digital representation.  The graphical representation of the identified transmitting devices 316 are positioned on the digital representation at a location mapping the location of the identified transmitting devices 316 in the real world environment 317, as described earlier.  Upon creation of the modified digital representation, the rendering unit 322 renders/displays the modified digital representation on a VR enabled display unit 322 coupled with the device 301) by overlapping the at least one virtual object on the real space (Paragraph [0116], the SDRU 319 displays a digital representation 503 on the VR enabled display unit 501 in a manner as described above.  The digital representation 503 includes graphical representation(s) 504 of identified transmitting device(s) and graphical representation(s) 505 of corresponding status information.  As illustrated, graphical representation 504-1 indicates smart oven and graphical representation 505-1 indicates `no network connection` status information (e.g., no signal)). 
However, the first example of viewing transmitting devices via a digital representation in accordance with one embodiment taught by Sarangdhar does not disclose controls the state of the first real object by using one or more second real objects of the real space.
	A second example of controlling transmitting devices through digital representation in accordance with another embodiment taught by Sarangdhar discloses (Paragraph [0151], FIGS. 9A and 9B illustrate a second example 900 of controlling transmitting devices through digital representation, in accordance with another embodiment of the disclosure.  In the example, a VR enabled display unit 901 displays a digital representation.  HMD 902 and/or other VR enabled input units provide user-input.  In the present example, an operation of the transmitting device is controlled to view further information and to change operating status) controls the state of the first real object (Paragraph [0153], graphical representation 904-1 indicates smart oven or transmitting device and graphical representation 905-1 indicates `no network connection` status information; paragraph [0154], control information is determined and the graphical representation 905-1 is updated. The control information is further transmitted to the smart oven such that the smart oven becomes active to perform functions in the real world kitchen) by using one or more second real objects of the real space (Paragraph [0154], the control unit 324 provides a graphical representation 908 associated with a control panel of the smart oven in response to the selection.  The graphical representation 908 provides status information and real-time location of the smart oven, as described above.  A change in operation status digital representation.  The graphical representation of the identified transmitting devices 316 are positioned on the digital representation at a location mapping the location of the identified transmitting devices 316 in the real world environment 317”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the graphical representation “WIFI” associates with one real object in the real space).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the first example of viewing transmitting devices via a digital representation in accordance with one embodiment taught by Sarangdhar with the second example of controlling transmitting devices through digital representation in accordance with another embodiment taught by Sarangdhar in order to provide the capability for controlling the change status of one object by using the second object within the real space to obtain the invention as specified in claim.

	Regarding claim 12, Sarangdhar discloses everything claimed as applied above (see claim 11), and Sarangdhar further disclose wherein the AR assistant module displays at least one virtual object on the real space of the display module by overlapping the at least one virtual object on the real space, so as to provide a guide for controlling the state of the first real object (Paragraph [0154], referring to FIG. 9B, the control unit 324 provides a graphical representation 908 associated with a control panel of the smart oven in response to the selection.  The graphical representation 908 provides status information and real-time location of the smart oven, as described above.  A change in operation status 906-1 from inactive/OFF to active/ON is received via the graphical representation 908.  Accordingly, control information is determined and the graphical representation 905-1 is updated).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar  et al (U.S. Patent Application Publication 2018/0204385 A1) in view of Bleyer et al (U.S. Patent Application Publication 2021/0027538 A1). 

	Regarding claim 3, Sarangdhar discloses everything claimed as applied above (see claim 1).
 	However, Sarangdhar does not specifically disclose wherein, if the first real object is a pot which is cooking, the one or more second real objects include at least one of an induction range of the pot and a fan provided in a hood.
In the similar field of endeavor, Bleyer discloses (Paragraph [0045], FIG. 2 shows an example architecture 200 that includes an IOT device 205.  IOT device 205 may be representative of any one of the IOT devices from FIG. 1 (e.g., IOT devices 105-120); paragraph [0048], camera(s) 220 in FIG. 2 is illustrated using a dotted box to demonstrate that some, though not necessarily all, IOT devices can include a camera.  Here, camera(s) 220 can be used to not only capture condition data (e.g., by scanning a refrigerator to detect the presence or absence of groceries), but they may also be used to capture location data, as will be described in further detail later.  As a brief introduction, however, camera(s) 220 can be used to capture images of the IOT device 205's surrounding environment.  These images can then be transmitted to a central server so that the server can perform a re-localization process to determine the location of IOT device 205) wherein, if the first real object is a pot which is cooking (Paragraph [0043], attention will now be directed to FIG. 1, which illustrates an example environment 100 in which multiple IOT devices are located. Environment 100 also includes a pot 125, where liquid in the pot 125 is hot and is producing steam), the one or more second real objects include at least one of an induction range of the pot (Paragraph [0043], a pot 125 located on a stove) and a fan provided in a hood.  
Sarangdhar and Bleyer are analogous art because both pertain to utilize the device for providing the information of the object within a real space. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device for controlling the transmitting devices taught by Sarangdhar incorporate the teachings of Bleyer to have capability for obtaining the information related to a cooking pot and a stove within a real environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarangdhar according to the relied-upon teachings of Bleyer to obtain the invention as specified in claim.

	Regarding claim 13, Sarangdhar discloses everything claimed as applied above (see claim 11).

In the similar field of endeavor, Bleyer discloses (Paragraph [0045], FIG. 2 shows an example architecture 200 that includes an IOT device 205.  IOT device 205 may be representative of any one of the IOT devices from FIG. 1 (e.g., IOT devices 105-120); paragraph [0048], camera(s) 220 in FIG. 2 is illustrated using a dotted box to demonstrate that some, though not necessarily all, IOT devices can include a camera.  Here, camera(s) 220 can be used to not only capture condition data (e.g., by scanning a refrigerator to detect the presence or absence of groceries), but they may also be used to capture location data, as will be described in further detail later.  As a brief introduction, however, camera(s) 220 can be used to capture images of the IOT device 205's surrounding environment.  These images can then be transmitted to a central server so that the server can perform a re-localization process to determine the location of IOT device 205) wherein, if the first real object is a pot which is cooking (Paragraph [0043], attention will now be directed to FIG. 1, which illustrates an example environment 100 in which multiple IOT devices are located. Environment 100 also includes a pot 125, where liquid in the pot 125 is hot and is producing steam), the one or more second real objects include at least one of an induction range of the pot (Paragraph [0043], a pot 125 located on a stove) and a fan provided in a hood.
Sarangdhar and Bleyer are analogous art because both pertain to utilize the device for providing the information of the object within a real space. It would have been .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar  et al (U.S. Patent Application Publication 2018/0204385 A1) in view of Hong et al (U.S. Patent Application Publication 2020/0097012 A1). 

	Regarding claim 9, Sarangdhar discloses everything claimed as applied above (see claim 1).
 	However, Sarangdhar does not specifically disclose wherein, if the first real object corresponds to broken glass pieces existing in a specific position of a real space, the one or more second real objects include at least one of a robot and a robot cleaner.  
	In the similar field of endeavor, Hong discloses (Abstract, a method for performing a task of a cleaning robot is provided.  The method according to an embodiment includes generating a navigation map for driving the cleaning robot using a result of at least one sensor detecting a task area in which an object is arranged, obtaining recognition information of the object by applying an image of the object captured by at least one camera to a trained artificial intelligence model, generating a semantic map indicating environment of the task area by mapping an area of the object included in the navigation map with the recognition information of the object, and performing a task of the cleaning robot based on a control command of a user using the semantic map) wherein, if the first real object corresponds to broken glass pieces in a specific position of a real space (Paragraph [0130], referring to FIG. 9B, the user terminal device 910 may display a user interface (UI) 912 with respect to the navigation map received from the cleaning robot 100, and display the location of the dangerous object 900 detected by the cleaning robot 100 on the UI; paragraph [0127], the object on the floor as a broken glass cup 900), the one or more second real objects include at least one of a robot and a robot cleaner (Paragraph [0130], the cleaning robot 100 on the UI).  
	Sarangdhar and Hong are analogous art because both pertain to utilize the device for providing the information of the object within a real space. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device for controlling the transmitting devices taught by Sarangdhar incorporate the teachings of Hong to have capability for obtaining the information related to broken glass pieces and a cleaning robot. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarangdhar according to the relied-upon teachings of Hong to obtain the invention as specified in claim.

Regarding claim 19, Sarangdhar discloses everything claimed as applied above (see claim 11).
 	However, Sarangdhar does not specifically disclose wherein, if the first real object corresponds to broken glass pieces existing in a specific position of a real space, the one or more second real objects include at least one of a robot and a robot cleaner.  
	In the similar field of endeavor, Hong discloses (Abstract, a method for performing a task of a cleaning robot is provided.  The method according to an embodiment includes generating a navigation map for driving the cleaning robot using a result of at least one sensor detecting a task area in which an object is arranged, obtaining recognition information of the object by applying an image of the object captured by at least one camera to a trained artificial intelligence model, generating a semantic map indicating environment of the task area by mapping an area of the object included in the navigation map with the recognition information of the object, and performing a task of the cleaning robot based on a control command of a user using the semantic map) wherein, if the first real object corresponds to broken glass pieces existing in a specific position of a real space (Paragraph [0130], referring to FIG. 9B, the user terminal device 910 may display a user interface (UI) 912 with respect to the navigation map received from the cleaning robot 100, and display the location of the dangerous object 900 detected by the cleaning robot 100 on the UI; paragraph [0127], the object on the floor as a broken glass cup 900), the one or more second real objects include at least one of a robot and a robot cleaner (Paragraph [0130], the cleaning robot 100 on the UI).  
.

Allowable Subject Matter
Claims 4-8, 10, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 4 depends from dependent claim 3 and recites additional limitations of “wherein the controlling the first real object includes controlling a temperature of the pot by using at least one of a temperature control of the induction range and a speed control of the fan” for the first real object.
Dependent claim 5 depends from dependent claim 3 and recites additional limitations of “wherein, if the temperature of the pot exceeds 100°C, the temperature of the pot is controlled by lowering a temperature of the induction range or increasing a speed of the fan” for controlling the temperature of the pot.
wherein, if the first real object is a diaper containing a poop, the one or more second real objects include at least one of a robot and an air cleaner” to specific the first real object is a diaper containing a poop and the one or more second real objects include at least one of a robot and an air cleaner. Dependent claims 7 and 8 depend from dependent claim 6 and has the same reasons.
Dependent claim 10 depends from dependent claim 9 and recites additional limitations of “wherein the controlling the first real object includes transmitting a current position of a real space where the broken glass pieces exists and a command to bring cleaning tools to the current position to the robot, and transmitting a command to clean the broken glass pieces to the robot cleaner” for controlling the robot cleaner to clean the broken glass pieces.
	Dependent claim 14 depends from dependent claim 13 and recites additional limitations of “wherein the AR assistant module controls a temperature of the pot by using at least one of a temperature control of the induction range and a speed control of the fan” for controlling a temperature of the pot.
	Dependent claim 15 depends from dependent claim 13 and recites additional limitations of “wherein, if the temperature of the pot exceeds 1000C, the AR assistant module controls the temperature of the pot by lowering a temperature of the induction range or increasing a speed of the fan” for controlling the temperature of the pot.
Dependent claim 16 depends from independent claim 11 and recites additional limitations of “wherein, if the first real object is a diaper containing a poop, the one or more second real objects include at least one of a robot and an air cleaner” to specific 
	Dependent claim 20 depends from dependent claim 19 and recites additional limitations of “wherein the AR assistant module transmits a current position of a real space where the broken glass pieces exists and a command to bring cleaning tools to the current position to the robot, and transmits a command to clean the broken glass pieces to the robot cleaner” for controlling the robot cleaner to clean the broken glass pieces.
However, the search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations.
	
	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616